PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/289,933
Filing Date: 1 Mar 2019
Appellant(s): CARRINGTON et al.



__________________
Kevin McLaren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 27, 2021. 


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated May 27, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
In summary, the grounds of rejection are as follows
(I) claims 25, 27, and 30-45 are rejected under pre-AIA  35 U.S.C. 103 as being obvious over Nagakawa et al. US 2007/0053790 A1 (hereafter “Nagakawa”) and further in view of Bhullar et al. US 2005/0019212 A1 (hereafter Bhullar”).

(II) claims 26 and 28 are rejected under pre-AIA  35 U.S.C. 103 as being obvious over Nagakawa in view of Bhullar as applied to claim 25 (the Final Rejection, page 9, states “as applied to claim 1”, but this is a clear typographical error as there is no claim 1) and further in view of Yamoaka et al. US 7,776,575 B2 (hereafter “Yamoaka”).   

	(III) claim 29 is rejected under pre-AIA  35 U.S.C. 103 as being obvious over Nagakawa in view of Bhullar as applied to claim 25, and further in view of Inamori et al. US 2008/0248514 A1.

(2) Response to Argument

		A.	The Examiner’s improper obviousness rejection

	Appellant alleges, 
As demonstrated in detail infra. Appellant overcomes the standing rejection under both paradigms. The Examiner’s prima facie case of obviousness fails because the Examiner has not established an objectively reasonably motivation to make the asserted combination. Moreover, the Examiner’s proffered combination is contradicted by the cited references themselves, and therefore, the Examiner’s prima facie case fails to establish any expectation of success. Finally, 7 the Examiner’s prima facie case is rebutted by Appellant’s demonstration that the claimed invention shows unexpected results, one of the fundamental secondary indicia of nonobviousness. See, Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966).  [italicizing by the examiner]

See bottom of page 7, bridging to page 8 of the Appeal Brief.

However, Appellant has not presented any arguments here supporting these allegations (of no objectively reasonable motivation to make the asserted combination and of unexpected results); these supporting arguments are presented in the following two sections (B) and (C) (“As demonstrated in detail infra. Appellant overcomes the standing rejection under both paradigms.”  See Appeal Brief page 7.). The examiner rebuts these arguments in detail infra.  
In the remainder of part (A) Appellant just recapitulates how the examiner had applied Bhullar in the Non-Final Office Action and how Appellant responded.  In particular, Appellant argues again, “Specifically, Appellant argued that the person having ordinary skill in the art could not reasonably link Bhullar’s disclosure of a gelling agent with any of the enhancements the Examiner highlights from Bhullar at [0163].” See the last sentence of Appeal Brief page 6, bridging to page 7.  This is a peculiar argument as “gelling agent” is listed as a Bhullar at [0163], the very paragraph in which Appellant acknowledges that Bhullar discloses the benefits of adjuvants.  It is not clear to the examiner why it would not be reasonable for someone reading Bhullar at [0163] to link the disclosed benefits of adjuvants in that paragraph to the listed example adjuvants in that very same paragraph.    
Appellant then states, “Further, Appellant argued that the skilled artisan could not have been motivated with any expectation of success to add a gelling agent to the Nagakawa reagent, because doing so, would have been contrary to the express teachings of Nagakawa. Specifically, adding a gelling agent would change the principle of operation of Nagakawa’s device and render it unsatisfactory for its intended purpose.”  See page 8 of the Appeal Brief.  However, Appellant does not offer here any explanation as to why adding a gelling agent to the Nagakawa reagent would have been contrary to the express teachings of Nagakawa.  As the principal sensor embodiment in Nagakawa is an optical sensor (colorometric) for measuring blood glucose, to adapt this sensor to be an electrochemical sensor for measuring blood glucose, so providing an electrical signal change to blood glucose, rather than a color change, would clearly require some modification of the reagent chemistry, such as substituting a redox mediator, which will interact with electrodes in the electrochemical sensor, for a color-developing agent.  One of skill in the art would turn to known electrochemical sensors for measuring blood glucose, such as Bhullar, for guidance on reformulating the reagent chemistry.
infra, the alleged unexpected results pertain to buffer, not to an hydratable matrix comprising one or more gelling agents.  
     




B. 	The Examiner has not provided any objectively reasonable motivation to modify Nagakawa with Bhullar

Appellant argues that the examiner was just “[p]icking and choosing elements from the reference’s disclosure without sufficient guidance by the reference itself . . . .”  See the last line of page 8 of the Appeal brief, bridging to page 9.  Further, “The Examiner’s conclusion does not follow an objective reading of Bhullar, unencumbered by the allure of hindsight bias. Bhullar does not link gelling agents to specific enhancements, nor to the subset of hoped for enhancements highlighted by the Examiner.”  See page 12 of the Appeal Brief.
As a first matter, Appellant’s arguments here are not persuasive because Appellant’s own disclosure of “hydratable matrix” and “gelling agents” is little different in kind from how Appellant characterizes the disclosure of Bhullar.  only once in Appellant’s originally filed specification, in passing:

    PNG
    media_image2.png
    293
    676
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    202
    695
    media_image3.png
    Greyscale

 
Appellant’s original disclosure attributes no criticality to a hydratable matrix comprising one or more gelling agents.  Appellant does not explicitly include a hydratable matrix comprising one or more gelling agents in any example embodiments.  Appellant provides no guidance on when to use a gelling agent or what are suitable gelling agents. In sum, in a fair reading of Appellant’s original disclosure, the feature of a hydratable matrix comprising one or more gelling agents in the electrochemical sensor is a feature that appears to be optional. 
specific reagent properties or characteristics:
However, Bhullar teaches adjuvants ([0161] to [0169]) are added to the reagent layer to specifically enhance the physical characteristics, such as to facilitate the placement of the reagent composition onto the test strip, improve its adherence to the strip, to increase its rate of hydration and/or increase its influence on the capillary action to fill the chamber with the test sample [0163]. An example of a useful adjunct is a gelling agent [0163], and the reagent is a hydratable matrix (par. [0009]; the reagent comprising the mediator dissolves when sample is added, so is hydratable, par. [0109]). [italicizing by the examiner]

	See page 4 of the Final Office Action.
  The examiner then referred to a specific gelling agent disclosed in a table listing ingredients of an exemplary reagent composition in Bhullar:
In addition, one of ordinary skill in this art would be hold an advanced (minimum B.S.) degree in engineering or science such chemistry, biochemistry and the like, and would have an understanding of electrochemistry, glucometers, enzymes and mediators.
Such a skilled person would know, or quickly be able to determine that 
KEL TROLF, the first ingredient listed as a thickener in Bhullar table 1, is a 200-mesh food-grade xanthan gum suitable for use in food preparations where rapid hydration is required (see https://www.imcdus.com/keltrol-f/) is a gelling agent and thickener (see https://www.lexico.com/definition/xanthan_gum).
	
	See page 5 of the Final Office Action.
The motivation is clear – including the hydratable gel in the reagent composition will at least promote rapid hydration of the reagent by the sample or enhance capillary action and so quicken sample flow:

    PNG
    media_image4.png
    216
    362
    media_image4.png
    Greyscale

See Bhullar.
  This is clearly consistent with Nagakawa’s goal of shortening analysis time (Nagakawa [paragraph 0008]).  
Additionally, other benefits can be expected 

    PNG
    media_image5.png
    285
    378
    media_image5.png
    Greyscale


So Appellant’s view that the examiner has not provided any objectively reasonable motivation to modify Nagakawa with Bhullar is not persuasive.  


The Examiner’s proffered motivation is contradicted by Nagakawa. itself.

Appellant takes great effort over several pages (pages 13 - 17) in an attempt to establish, “Thus, it is clear that Nagakawa discloses only a reagent that completely dissolves and forms a liquid phase reaction; nowhere, is it disclosed that a reagent portion that only partially dissolves will suffice.”  See page 17 of the Appeal Brief.  However, the examiner submits that another view of Nagakawa is that Nagakawa discloses that only at least certain ingredients of a reagent – namely a color former, an oxidoreductase, and an electron mediator - must completely dissolve, most importantly the color former.  In the electrochemical sensor in the rejection of the claims, that is the sensor of Nagakawa modified by Bhullar, there will be no need for a color former as the color or optical change is not detected upon applying a sample to the sensor, but an electrical signal, such as electrical current.  Applicant has glossed over the fact that the rejections are based on using Bhullar to adapt the sensor of Nagakawa for electrochemical sensing:

    PNG
    media_image6.png
    755
    1439
    media_image6.png
    Greyscale
    
	See page 3 of the Final Office Action.  
Moreover, in Bhullar the mediator and enzyme in the reagent dissolve (

    PNG
    media_image7.png
    128
    330
    media_image7.png
    Greyscale
).

Appellant next argues, “Nagakawa makes it clear that the speed of the chemical reactions to complete is the hallmark of the disclosed devices, and that is so whether the resulting signal is colorimetric or electrochemical. The test wait time is the time necessary to dissolve the reagent portion, obtain uniform distribution of the dissolved reagent portion into the blood sample, and complete the conversion of glucose into a 
	

    PNG
    media_image8.png
    268
    301
    media_image8.png
    Greyscale


At the bottom of page 18 of the Appeal Brief Appellant states, “Referring to both the first and second embodiments, Nagakawa also explains that lowering
the capillary height will achieve the goal of speeding mixing of the dissolved reagent portion and . . . “  However, in Bhullar paragraph [0097] Bhullar clearly discloses a small capillary height

    PNG
    media_image9.png
    341
    393
    media_image9.png
    Greyscale

So again, Appellant has not shown how Bhullar is incompatible with Nagakawa.
Last, Appellant states, “Finally, in the working Examples, Nagakawa states that glucose concentration cannot be measured until the reaction is complete, stating,
“[T]he absorbance does not become sufficiently close to the maximum absorbance even after the lapse of 30 seconds from the start of blood introduction. Therefore, in the glucose sensor (1), it is difficult to measure the glucose concentration within 30 seconds after the start of the blood introduction.”
See page 19 of the Appeal Brief.  
It is not clear to the examiner what Appellant is trying to establish with this last observation about absorbance.  In any way, it is of questionable relevance to the rejections, as again, the claims are not rejected over the optical sensor embodiments of Nagakawa, but the electrochemical sensor as modified by Bhullar.  

 	“Gelling agents gel. That is an objective truth. Because the Examiner has not supported the contrary position, nor has the Examiner explained why a gelling agent would not, in fact, slow the dissolution and mixing, the Examiner must accept that a gelling agent will also slow down Nagakawa’s test [italicizing by the examiner].”  
	It is Appellant’s burden to establish that every possible gelling agent, especially hydratable gelling agents, which could be used in an electrochemical sensor would unacceptably slow down the dissolution and mixing of sample and reagent.  Appellant  has not provided a single example a hydratable gelling agent unacceptably slowing down the dissolution and mixing of sample and reagent in an electrochemical sensor.
   
So Appellant’s view that the examiner’s proffered motivation is contradicted by Nagakawa itself is not persuasive.  





D. The Examiner’s rejection is not rebutted by Appellant’s showing of unexpected results. 

Appellant here asserts that Appellant has, during the course of examination, submitted evidence of an unexpected result, namely faster reaction kinetics, when a hydratable gelling agent is included in the reagent. This assertion of unexpected results is inconsistent with Appellant’s sweeping generalization at the closing of (C) that all gelling agents would slow the dissolution and mixing of sample and reagent.  Moreover, this inconsistency makes explicit public knowledge of the hydratable gelling agent used by Appellant important; however, there does not appear to be any mention of the specific hydratable gelling agent used in the experiments discussed in Appellant’s
Appeal Brief filed March 23, 2017, Appellant’s Reply Brief filed July 18, 2017, and Appellant’s Request for Rehearing filed October 22, 2018, all of which Appellant refers to on page 23 of the instant Appeal Brief and which are in parent application 13/805186.  So, even if Appellant’s finding of faster reaction kinetics is accepted it would raise an enablement issue as what the surprise hydratable gelling agent is. It will be noted that the Examiner of parent application 13/805186 was affirmed and that Appellant’s Request for Rehearing was denied. 
	Furthermore, there is no comparison of the reaction kinetics of Appellant’s sensor alone with and without the hydratable gelling agent.  So the criticality of the hydratable gelling agent has not been established.  Indeed, Appellant’s comparisons pertain to differences in the buffer used rather than any aspect of the hydratable gelling agent.  For example,


    PNG
    media_image10.png
    546
    716
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    74
    706
    media_image11.png
    Greyscale


See bottom of page 25, bridging to page 26, of Appellant’s
Appeal Brief filed March 23, 2017 in parent application 13/805,186.
	Appellant’s alleged unexpected results in the parent application are simply not commensurate with the claimed invention at issue in application 16/289,933 – the effect of a buffer on sensor performance cannot be equated to the effect of a hydratable gel.
 	So Appellant’s purported showing of unexpected results is not persuasive.  
(6) Conclusion to Examiner’s Answer, No New Grounds of Rejection

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Alexander Noguerola
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                                        
/Anthony McFarlane/
Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.